HUGHES, J.
Epitomized Opinion
April, 1920, Crawford was the owner of certain eal estate in fee simple, which he mortgaged to Wade by an ordinary mortgage deed, but with no lause or provision covering the rents, issues and profits. Within a year thereafter he died, and his idministrator filed a petition to sell the real estate :o pay the debts. Wade filed an answer and eross-letition setting up his mortgage. The administra- :or leased the property in question upon a grain ent. Wade had a receiver appointed to collect the ■rain rent. The court ordered this rent, after costs nd charges were paid, turned over to Crawford’s reirs. Wade is seeking a reversal of this order pon the theory that as mortgagee he was entitled o it. In affirming the judgment, the Court of ^b|als held:
j^^Rff the mortgage does not expressly provide hat rents and profits shall go to the mortgagee he s not entitled to them. Distinguishing 64 OS. 413.
2. Rents and profits of real estate which accrue ifter the testator’s death, vest in his heirs, 37 OS. 160, 468.
3. It is, however, well settled in this state that :mblements or annual cropps are to be considered is personality and are assets in the hands of the idministrator.